Exhibit 10.5



[q3logoa01.jpg]    
AUTOMATIC DATA PROCESSING, INC. 2008 OMNIBUS AWARD PLAN
RESTRICTED STOCK AWARD AGREEMENT


AUTOMATIC DATA PROCESSING, INC. (the “Company”), pursuant to the 2008 Omnibus
Award Plan (the “Plan”), hereby irrevocably grants you (the “Participant”), on
[DATE], a Restricted Stock Award (the “Restricted Stock Award”) of forfeitable
shares of the Company’s Common Stock, par value $0.10 per share (“Restricted
Stock”), subject to the restrictions, terms and conditions herein.
WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company has determined that it would be in the best interests of the
Company and its stockholders to grant the award of Restricted Stock provided for
herein to the Participant, on the terms and conditions described in this
Restricted Stock Award Agreement (this “Agreement”).
NOW, THEREFORE, for and in consideration of the promises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, for themselves, and their permitted successors and assigns,
hereby agree as follows:
1.
Terms and Conditions.

(a)Vesting. Subject to the other terms and conditions contained in this
Agreement, the Restricted Period with respect to your shares of Restricted Stock
shall lapse on [VESTING DATE]; provided, however, that if your employment with
the Company or its Affiliates (or any successor thereto) is terminated within 24
months following a Change in Control either (x) by the Company or its Affiliates
(or any successor thereto) without Cause (as defined in the Company’s Change in
Control Severance Plan for Corporate Officers, as amended (the “CIC Plan”)) or
(y) by you with Good Reason (as defined in the CIC Plan), the Restricted Period
with respect to your shares of Restricted Stock shall lapse as of the date of
such termination. Notwithstanding the foregoing, the Restricted Period with
respect to your shares of Restricted Stock shall lapse as of immediately prior
to the consummation of a Change in Control, unless the successor company, or a
parent of the successor company, in the Change in Control agrees to assume,
replace, or substitute the Restricted Stock granted hereunder (as of the
consummation of such Change in Control) with shares of restricted stock on
substantially identical terms, as determined by the Committee.
(b)Book Entry. Upon the grant of Restricted Stock, the Committee shall cause
share(s) of Common Stock to be registered in the name of the Participant and
held in book-entry form subject to the Company’s directions.
(c)Forfeiture of Restricted Stock. Except as otherwise determined by the
Committee in its sole discretion or as set forth in Section 1(a), unvested
Restricted Stock shall be forfeited without consideration to the Participant
upon the Participant’s termination of employment with the Company or its
Affiliates for any reason.
2.
Restrictive Covenant; Clawback; Incorporation by Reference.

(a)Restrictive Covenant. The effectiveness of the Restricted Stock Award granted
hereunder is conditioned upon the execution and delivery by the Participant
within ninety (90) days from the date of this Restricted Stock Award of the
restrictive covenant furnished herewith. If the Company does not receive the
signed (whether electronically or otherwise) restrictive covenant within such
ninety (90) day period, this Restricted Stock Award shall be terminable by the
Company.
(b)Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein, the Restricted Stock may be forfeited without consideration if the
Participant, as determined by the Committee in its sole discretion (i) engages
in an activity that is in conflict with or adverse to the interests of the
Company or any Affiliate, including but not limited to fraud or conduct
contributing to any financial restatements or irregularities, or (ii) without
the consent of the Company, while employed by or providing services to the
Company or any Affiliate or after termination of such employment or service,
violates a non-competition, non-solicitation or non-disclosure covenant or
agreement between the Participant and the Company or any Affiliate. If the
Participant engages in any activity referred to in the preceding sentence, the
Participant shall, at the sole discretion of the Committee, forfeit any gain
realized in respect of the Restricted Stock (which gain shall

1



--------------------------------------------------------------------------------



be deemed to be an amount equal to the Fair Market Value, on the applicable
vesting date, of the shares of Common Stock delivered to the Participant), and
repay such gain to the Company.
(c)Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. In the event of any inconsistency
between this Agreement and the terms of the CIC Plan that would otherwise apply
to the Restricted Stock herein granted, the terms of this Agreement shall
control. For the avoidance of doubt: (1) the terms of Section 1.2 of the CIC
Plan shall not apply to the Restricted Stock granted under this Agreement, and
(2) any acceleration of vesting of the Restricted Stock herein granted shall be
deemed to be accelerated under the terms of the CIC Plan for purposes of Section
1.3 of the CIC Plan.
3.Compliance with Legal Requirements. The granting and delivery of the
Restricted Stock Award, and any other obligations of the Company under this
Agreement, shall be subject to all applicable federal, state, local and foreign
laws, rules and regulations and to such approvals by any regulatory or
governmental agency as may be required.
4.Transferability. Until it has vested in accordance with Section 1, no share of
Restricted Stock may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant other than by will or by
the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate.
5.
Miscellaneous.

(a)Waiver. Any right of the Company contained in this Agreement may be waived in
writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.
(b)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(c)No Right to Employment. Nothing contained in this Agreement shall be
construed as giving the Participant any right to be retained, in any position,
as an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant with or without cause at any time for any reason
whatsoever. Although over the course of employment terms and conditions of
employment may change, the at-will term of employment will not change.
(d)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, the Participant and the
beneficiaries, executors, administrators, heirs and successors of the
Participant.
(e)Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto. No change or modification of any provision of
this Agreement shall be valid unless the same be in writing and signed by the
parties hereto, except for any changes permitted without consent of the
Participant under the Plan.
(f)Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.
(g)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

2



--------------------------------------------------------------------------------





AUTOMATIC DATA PROCESSING, INC.







--------------------------------------------------------------------------------




3

